UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
MACARTHUR VENABLE,                        )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                 Case No. 17-cv-1608 (APM)
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
      Defendant.                          )
_________________________________________ )

                                             ORDER

       Petitioner MacArthur Venable seeks a writ of habeas corpus on the ground that Respondent

U.S. Parole Commission has not provided him with a timely supervised release revocation hearing.

See Pet., ECF No. 1. He seeks immediate release from custody. Id. at 8. For the reasons that

follow, the court denies his petition as moot.

       Petitioner’s claim is moot because he already received the only relief available to him.

Absent delay that is so prejudicial that it constitutes a violation of due process, the sole remedy

available to a petitioner for an untimely revocation hearing is to compel the respondent to hold

such a hearing. See Howard v. Caufield, 765 F.3d 1, 11 (D.C. Cir. 2014); Sutherland v. McCall,

709 F.2d 730, 732 (D.C. Cir. 1983). Here, Respondent granted Petitioner a probable cause hearing

and a final revocation hearing, see Resp’t’s Opp’n, ECF No. 9, at 1–2, and Petitioner has not shown

that the alleged delay in receiving such hearings prejudiced him in any way. Furthermore,

Petitioner was released on September 8, 2017, see id at 2, and he presents no argument that there

exists a continuing case or controversy, see Spencer v. Kemna, 523 U.S. 9, 14 (1998); Lane v.
Williams, 455 U.S. 624, 631, 633 (1982); Speight v. Johnson, 969 F. Supp. 2d 10, 13 (D.D.C.

2013). Consequently, this case is moot.

       The court dismisses this case as moot. This is a final, appealable Order.




Dated: October 12, 2017                             Amit P. Mehta
                                                    United States District Judge




                                                2